          Case 5:19-cv-01170-JD Document 4 Filed 12/26/19 Page 1 of 2



               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA


ROOM 1210, U.S. COURTHOUSE
OKLAHOMA CITY, OKLAHOMA 73102


Date: December 26, 2019


ENTER ORDER:

The following cases are hereby TRANSFERRED to Judge Jodi Dishman. Please note
that, for future filings in these cases, the letters at the end of the case number should now
be "JD" rather than a "D". This is important to ensure the prompt distribution of pleadings
to the proper judge.

 1.   CIV-15-370-D – O’Connor v. US Cellular, et al

 2.   CIV-15-510-D – O’Connor v. US Cellular, et al

 3.   CIV-18-348-D – Leming v. Okla. Dept Veterans Affairs

 4.   CIV-18-405-D – Wakefield v. PAM Transport, Inc., et al

 5.   CIV-18-462-D – Harness v. TWG Transportation

 6.   CIV-18-565-D – Taylor, et al v. Chesapeake Operating, Inc.

 7.   CIV-18-958-D – Ponca Machine v. EMCASCO Ins.

 8.   CIV-18-984-D – Burke v. City of Oklahoma City

 9.   CIV-18-1199-D – Semrad v. Lebrijia, et al

 10. CIV-19-247-D – Packard, Inc. v. Wilspec Technologies

 11. CIV-19-344-D – Gaedeke Holdings VII v. Stamps Brothers Oil and Gas, LLC

 12. CIV-19-701-D – Dodd v. Safeco Insurance Co. of America

 13. CIV-19-748-D – Smirnov v. Oklahoma Baptist University
          Case 5:19-cv-01170-JD Document 4 Filed 12/26/19 Page 2 of 2




 14. CIV-19-762-D – JLL Consulting LLC v. Gaillardia Community Assoc. et al

 15. CIV-19-936-D – Allen-Huffing v. Progressive Northern Insurance

 16. CIV-19-1030-D – Terex GB LTD v. ROMCO Equipment Co. LLC

 17. CIV-19-1170-D – Tollett v. Young

By direction of Chief Judge Timothy D. DeGiusti, we have entered the above enter order.


                                               CARMELITA REEDER SHINN,
                                               CLERK OF COURT


                                               By: /s/ Mike Bailey
                                                           Deputy Clerk




                                           2
